DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of copending Application No. 16/465501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the slag transport vessel of the ‘501 application meets the limitations of a slag holding furnace of the instant claims so that the instant claims and the claims of the ‘501 application overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,715,272 to Kaell et al (Kaell et al). With respect to claim 1, Kaell et al teaches an electric furnace (10) comprising a furnace body including an electrode (22), a slag holding furnace (37) configured to hold molten slag and capable of pouring the molten slag into the furnace when tilted, the furnace body including a cylindrical furnace wall (see the figure), a furnace cover (16) at an upper end of the furnace wall, a furnace bottom (13) provided at a lower end of the furnace wall and including a deep bottom portion and a shallow bottom portion (45) having a height of between 150mm and 500mm from a deepest point of the deep bottom portion, including an annular cross sectional shape and the shallow bottom at the lower end of the main body, a slag pouring port (34) provided on the furnace cover and through which molten slag can be poured, the slag pouring port overlapping the shallow bottom portion and an area of the shallow bottom portion is between 5% and 40% of the area of the bottom portion, Kaell et al includes feeding ports (61 in the furnace side, 19 in the furnace side or top and 16 in the furnace top) which could if desired be employed to add reducing material thereby meeting this claim limitation since where the prior art shows structure recited in an apparatus claim which could be employed in a recited manner, then the actual manner or method of use of the claimed apparatus cannot be relied upon to fairly further limit claims to the apparatus itself. See MPEP 2114, thereby showing all aspects of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR’035. FR’035 teaches an electric furnace (1) comprising a furnace body including an electrode (11), a slag holding furnace (16) configured to hold molten slag and capable of pouring the molten slag into the furnace when tilted, the furnace body including a cylindrical furnace wall (see the figure), a furnace cover (10) at an upper end of the furnace wall, a furnace bottom (3) provided at a lower end of the furnace wall and including a deep bottom portion and a shallow bottom portion (4) having a height of between 150mm and 500mm from a deepest point of the deep bottom portion, a slag pouring port (12) provided on the furnace cover and through which molten slag can be poured, the slag pouring port overlapping the shallow bottom portion and an area of the shallow bottom portion is between 5% and 40% of the area of the bottom portion, FR’035 further includes an annular projected portion (4) in a radial direction to the main body of the furnace wall with the shallow bottom portion extending from the projected portion and including the slag pouring port (12) above the projecting portion. The furnace wall has an annular cross section and the shallow portion is provided at the lower end of the main body (see the figure). FR’035 also includes a feeding ports (13, 14) which could if desired be employed to add reducing material thereby meeting this claim limitation since where the prior art shows structure recited in an apparatus claim which could be employed in a recited manner, then the actual manner or method of use of the claimed apparatus cannot be relied upon to fairly further limit claims to the apparatus itself. See MPEP 2114. However, FR’035 does not teach placing one of the feed ports in the furnace wall. IT has been held that motivation to shift the location of a part shown by the prior art (in the instant case one of the feed ports of FR’035) to another equally useful location on the apparatus would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI C.  Ion the instant case, motivation to place one of the feed ports of FR’035 in the furnace wall rather than on the furnace cover would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Response to Arguments
Applicant's arguments filed on 10/28/2022 have been fully considered but they are not persuasive. Initially,  Applicant’s request to hold the rejection under obviousness type double patenting in abeyance until allowable subject matter is indicated is noted and agreed to.
Applicant’s argument that Kaell et al does not teach two feed ports, one in a furnace cover and one at a furnace wall is not persuasive since as stated above Kaell et al teaches two ports one in a furnace cover (16) and one in a furnace wall (61 and/or 19).
Applicant’ s further argument that FR’035 also does not teach this feature is noted, but as stated in the above rejection under 35 USC 103, motivation to shift the location of one of the feed ports (13 or 14) of FR’035 from a furnace cover location to an equally useful furnace wall location would have been a modification obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk